Exhibit 10.14

ASSIGNMENT AND ASSUMPTION OF

REAL ESTATE PURCHASE AGREEMENT

AND ESCROW INSTRUCTIONS

This Assignment and Assumption of Real Estate Purchase Agreement and Escrow
Instructions (this “Assignment”) is made and entered into effective as of June
11, 2010 (the “Effective Date” hereof), by and between TNP ACQUISITIONS, LLC, a
Delaware limited liability company (“Assignor”); and TNP SRT NORTHGATE PLAZA
TUCSON, LLC, a Delaware limited liability company (“Assignee”).

R E C I T A L S:

WHEREAS, Assignor and Crestline Investments, LLC, an Arizona limited liability
company (“Seller”) entered into that certain Real Estate Purchase Agreement and
Escrow Instructions dated April 6, 2010, as amended by that certain First
Amendment to Real Estate Purchase Agreement and Escrow Instructions dated May 5,
2010, and that certain Second Amendment to Real Estate Purchase Agreement and
Escrow Instructions dated May 21, 2010 (the “Purchase Agreement”) for the sale
of certain real property more particularly described therein (collectively, the
“Property”); and

WHEREAS, Assignor wishes to assign to Assignee, and Assignee wishes to take
assignment of, Assignor’s rights pursuant to the Purchase Agreement.

NOW, THEREFORE, for and in consideration of the mutual promises set forth herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree to as follows:

1. Recitals. The above “Recitals” are hereby incorporated into this Assignment
as if fully set forth herein.

2. Assignment. Pursuant to Section 9.3 of the Purchase Agreement, Assignor
hereby assigns to Assignee all of Assignor’s right, title and interest in and to
the Purchase Agreement. Assignee hereby agrees to assume and perform all of
Assignor’s obligations arising under the Purchase Agreement from and after the
Effective Date hereof, jointly and severally with Assignor. Assignee executes
this Assignment below for the purpose of evidencing its acceptance of the
foregoing assignment.

3. Counterparts; Signatures. This Assignment may be executed in any number of
counterparts, all of which taken together shall constitute this Assignment.
Signatures transmitted by facsimile, e-mail or similar electronic means shall be
deemed originals in all respects for purposes of this Assignment.

[SIGNATURES APPEAR ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be
executed as of the date first written above.

 

ASSIGNOR:

TNP ACQUISITIONS, LLC,

a Delaware limited liability company

By:

  THOMPSON NATIONAL PROPERTIES, LLC, a Delaware limited liability company

Its:

 

Sole Member

 

By:

 

/s/ Wendy Worcester

 

Name:

  Wendy Worcester  

Title:

  CAO - Secretary  

Date:

  6.11.2010

 

ASSIGNEE:

  TNP SRT NORTHGATE PLAZA TUCSON, LLC, a Delaware limited liability company By:
  TNP STRATEGIC RETAIL OPERATING PARTNERSHIP, LP, a Delaware limited partnership
Its:   Sole Member   By:   TNP STRATEGIC RETAIL TRUST, INC., a Maryland
corporation   Its:   General Partner     By:  

/s/ Wendy Worcester

    Name:   Wendy Worcester     Title:   CFO     Date:   6.11.10

 

2